Exhibit 10.18

SECOND AMENDMENT TO

BREWING SERVICES AGREEMENT

BETWEEN

CBC LATROBE ACQUISITION, LLC

AND

AMERICAN CRAFT BREWERY LLC

THIS SECOND AMENDMENT TO BREWING SERVICES AGREEMENT (this “Second Amendment”) is
entered into effective as of the 11th day of October, 2018 (the “Effective
Date”), by and between CBC Latrobe Acquisition, LLC, a Pennsylvania limited
liability company (“CBC”), and American Craft Brewery LLC successor-in-interest
to Boston Beer Corporation, a Massachusetts limited liability company (“Boston
Beer”). Boston Beer and CBC are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

The Parties entered into that certain Brewing Services Agreement effective as of
March 28, 2007 (the “Agreement”), as amended by an Amendment of Brewing Services
Agreement dated November 13, 2009, ( the “First Amendment”), pursuant to which
Boston Beer’s proprietary alcoholic beverages are produced and packaged at CBC’s
facility in Latrobe, Pennsylvania (the “Latrobe Brewery”), which agreement is
guaranteed by City Brewing Company, LLC, the sole member of CBC (“City
Brewing”).

CBC, through its affiliated company Blues City Brewery LLC, and American Craft
Brewery LLC entered into that certain Production Services Agreement effective
January 26, 2016 (the “Memphis Agreement”), pursuant to which Boston Beer’s
proprietary alcoholic beverages are produced and packaged at the Memphis,
Tennessee Brewery (the “Memphis Brewery”).

The Parties desire to make certain modifications to the Agreement and to
memorialize certain other arrangements between the parties, on the terms and
conditions set forth in this Amendment.

The capitalized terms used in this Amendment without definition shall have the
meanings ascribed to such terms by the Agreement.

ACCORDINGLY, in consideration of the mutual agreements contained in this
Agreement, the Parties, intending to be legally bound, hereby agree, as follows:

1. Payment to CBC for Capital Expenditure; CBC Capacity Commitments. Section 3
of the Agreement, as amended by the First Amendment, is hereby deleted in its
entirety and replaced with the following:

3. Payment to CBC for Capital Expenditure; CBC Capacity Commitments.

(a) Boston Beer agrees to pay CBC the sum of Eight Million Dollars
($8,000,000.00) to be used by CBC as it deems appropriate for the purpose of
enhancing “sleek can” production and 31” x 39” beer pallet capabilities at the
Latrobe Brewery (the “Facility Enhancement”). Payment of such sum shall be made
as follows: (i) a nonrefundable four million dollars ($4,000,000.00) due within
ten (10) days of execution of this Amendment, and (ii) four million dollars
($4,000,000.00) within thirty (30) days of successful qualification of Truly
Spiked and Sparkling Products. For this purpose, “successful qualification”
shall mean completion by CBC of

 

- 1 -



--------------------------------------------------------------------------------

two (2) one thousand barrel (1000 barrel) batches which satisfy all liquid and
sleek can packaging specifications. Improvements resulting from the Facility
Enhancement shall be the sole and exclusive property of CBC. CBC shall deliver
written notice to Boston Beer upon attainment of substantial completion of the
Facility Enhancement; provided, however, that such date including successful
qualification shall occur no later than May 31, 2019 (the “Completion Date”).

(b) From and after the Completion Date, notwithstanding anything to the contrary
in the Agreement or otherwise, CBC shall commit available packaging capacity to
Boston Beer of not less than 10,000,000 cases (725,806 barrels) of 24—12 ounce
sleek can Products for the twelve-month period commencing on the Completion Date
and continuing to the anniversary date thereof, and further continuing for each
12-month period thereafter, ending with the expiration or earlier termination of
the Agreement. During such commitment period(s), CBC shall not be required to
package in excess of 1,500,000 cases (108,870 barrels) of 24—12 ounce sleek can
Products in any single calendar month.

(c) In advance of the Completion Date, City Brewing agrees to commit available
packaging capacity of not less than 250,000 cases (18,145 barrels) of 24—12
ounce sleek loose pack can Products at its LaCrosse Brewery and/or Memphis
Brewery (on a combined basis) per calendar month during the period commencing
November 1, 2018 and expiring March 31, 2019.

(d) From and after the Effective Date, CBC shall make the following volumes
available to Boston Beer for brewing and packaging at the Latrobe Brewery:
(i) up to a maximum of 25,000 barrels per month in brewing capacity for beer
(lagers and ales) and flavored alcoholic beverages (neutral malt base (NMB) and
sugar base (GFB)); (ii) up to a maximum of 1,033,333 cases (75,000 barrels) per
month in packaged capacity for non-sleek can Products; and (iii) up to a maximum
of 1,102,222 cases (80,000 barrels) per month of packaged capacity for Products
through Line 12, across all Products. Attached as Exhibit 3(d) is an example of
a monthly Boston Beer production order applying the foregoing parameters.

(e) From and after the Completion Date, CBC may, at its sole option, fulfill
some or all of its obligations hereunder at the LaCrosse Brewery or at the
Memphis Brewery, except as provided in paragraph (d) above, and provided,
further, however, that the first 1,000,000 cases (72,580 barrels) of 24—12 ounce
sleek can Products in any calendar month will be provided at the Latrobe Brewery
and/or the Memphis Brewery.

(f) Notwithstanding anything to the contrary, if CBC is unable, by reason of a
labor dispute, governmental action, act of God or the like, to perform its
obligations under the Agreement, as amended, at the facility or facilities
identified, it shall be entitled to fulfill its commitment at one of its
affiliated facilities.

(g) If sleek can production is provided through the Memphis Brewery, Boston Beer
shall have the ability to access the Memphis Brewery’s variety packing line for
up to a maximum of 150,000 cases (10,887 barrels) of 4 flavor 2/12 pack sleek
can Products per calendar month, standard City Brewing variety pack pricing to
apply.

(h) Upon at least twelve (12) months written request from Boston Beer, CBC shall
make capital improvements to the Latrobe Brewery as mutually agreeable by the
Parties, at Boston Beer’s reasonable cost and expense (including variable cost
if applicable) to transform 12 oz sleek can production to an alternative can
size and configuration to allow Boston Beer to utilize sleek can capacity
referenced in this Section. The Parties agree to work collaboratively to
implement any changes pursuant to this Section as expeditiously as reasonably
possible.

 

- 2 -



--------------------------------------------------------------------------------

2. Fee and Manner of Payment. Section 4 of the Agreement is hereby deleted in
its entirety and replaced with the following:

4. Fee and Manner of Payment.

(a) Boston Beer shall pay CBC a production fee (the “Fee”) for allowing the
production of the Products, and for such other fees and charges, as set forth in
the Fee Schedule attached hereto as Exhibit B, as amended. The Fee for other
packaging units not listed in Exhibit B shall be set by the Parties based on
proportionate volume and packaging efficiencies relative to the units described
in said Exhibit. CBC shall be entitled to increase each Fee, effective as of
January 1 in each year while the Agreement remains in effect (the “inflation
adjustment”), with the first such increase pursuant to this Agreement to be
effective as of January 1, 2019, for some packaging units, at a rate equal to
eighty-five percent (85%) of the increase in the Producer Price Index-Total
Manufacturing Industries (OMFG) as published by the United States Department of
Commerce - Bureau of Labor Statistics in the preceding twelve (12) months. CBC
shall provide Boston Beer an invoice for the Fee following packaging of the
Products. Boston Beer shall pay such invoice within 15 days by electronic funds
transfer.

(b) The Fee Schedule reflects pack fee pricing for the Products. The Fee does
not include Federal excise taxes, any CBC supplied ingredients and packaging
materials consumed in connection with CBC’s performance of this Agreement, all
of which shall be separately invoiced to and payable by Boston Beer in
accordance with City Brewing’s current pricing matrix as referenced in its
letter to Boston Beer dated December 5, 2017, with the exception of pallet
stretch wrap and pallet tier sheet charges for Products produced at the Latrobe
Brewery, which are included in the Fee through December 31, 2018, provided that
such excepted items will be invoiced as additional charges to Boston Beer and
will be reflected on the 2019 Pricing Letter to be provided by CBC to Boston
Beer prior to January 1, 2019, and updated annually thereafter. Any additional
production inquiries will be priced in accordance with the annual Pricing
Letters, with all ingredient and packaging items listed in the Raw Material and
Packaging columns therein.

3. Term. Section 5 of the Agreement, as amended by the First Amendment, is
hereby deleted in its entirety and replaced with the following:

5. Term.

(a) The term of the Agreement shall expire on December 31, 2021.

(b) Notwithstanding paragraph (a) above, Boston Beer may, at its sole option,
extend the term of this Agreement up to four (4) additional times, each
extension for an additional term of one (1) year, upon written notice given to
CBC at least three (3) months prior to the expiration of the then current term
(the “Boston Notice of Extension”), provided that in order for Boston Beer to
exercise any such one-year extension, it shall pay to CBC the sum of One Million
Dollars ($1,000,000.00), in immediately available funds, which extension fee
shall accompany the Boston Notice of Extension.

(c) Notwithstanding anything to the contrary, CBC shall have the option,
exercisable in its sole discretion, to terminate the Agreement effective as of
the originally scheduled termination date of December 31, 2021, upon written
notice given to Boston Beer not later than September 30, 2019 (the “City Notice
of Termination”), provided that in order for CBC to exercise such termination,
it shall pay to Boston Beer the sum of Four Million Dollars ($4,000,000.00), in

 

- 3 -



--------------------------------------------------------------------------------

immediately available funds, which termination fee shall accompany the City
Notice of Termination. Delivery of the City Notice of Termination shall void and
cancel Boston Beer’s extension rights under paragraph (b) of Section 5 of this
Agreement. CBC’s obligation to pay a termination fee hereunder is conditioned
upon CBC having received $8,000,000 from Boston Beer under Section 1 of this
Amendment.

(d) The Parties acknowledge that either Party’s obligations pursuant to this
Agreement to make payments to the other Party and the Parties’ respective
obligations under Sections 4, 5, 27 and 31, and CBC’s obligations under Sections
14, 15 and 25 shall survive the termination of this Agreement.

4. Brewery of Record. Section 10 of the Agreement is hereby modified to reflect
the following additional provisions agreed by the Parties:

10. Brewery of Record.

(c) Upon Boston Beer’s sixty (60) day written request, CBC agrees that it shall
be the brewer of record or host brewery for all Twisted Tea Hard Iced Tea and
Angry Orchard Hard Cider Products produced by CBC for Boston Beer hereunder.

(d) Each Product produced by CBC as brewer of record shall be produced in
accordance with a formula and subject to specifications furnished by Boston
Beer. Each formula and associated specifications shall be subject to approval by
CBC. CBC’s approval of Boston Beer’s formula is limited to CBC’s ability to
properly and efficiently produce and package the Product and is in no way to be
construed that CBC has participated in the formulation nor made any
representations or investigations as to its development. Notwithstanding CBC’s
approval, Boston Beer shall be exclusively responsible for the formula and
specifications used for each Product produced under CBC’s license including, but
not limited to consumer acceptance thereof and compliance with federal, state
and local law (statutory or common law) governing the composition of food and
beverage products. Boston Beer shall furnish, or cause to be furnished, to CBC
Certificates of Analysis for all Ingredients at time of delivery and CBC shall
be entitled to rely on the accuracy of such Certificates of Analysis for all
purposes.

(e) Boston Beer warrants to CBC as follows: (i) Boston Beer owns the formula
used in production of each Product. The formula and the Product derived from
proper application of the formula will not violate the laws and regulations of
any government having jurisdiction over the Product or injure or illegally
infringe upon the rights of any other person; (ii) Each Product produced with
raw materials supplied or specified by Boston Beer and combined pursuant to
Boston Beer’s formulation(s) shall be free from adulteration as defined by the
United States Food, Drug, and Cosmetics Act; (iii) Boston Beer owns the
Intellectual Property applied to the Products and he Intellectual Property will
not violate the laws and regulations of any government having jurisdiction over
the Packages or injure or illegally infringe upon the rights of any other
person; (iv) the Product label conforms to all applicable Federal and State laws
and regulations and is not otherwise false, deceptive or misleading; and
(v) Boston Beer is solely responsible for the compatibility of the Product to
its packaging material and for obtaining warranties from suppliers with thereto;
Boston Beer shall extend such warranties to CBC. Boston Beer shall promptly
notify CBC of any event or occurrence which may result in a breach of any of the
foregoing express warranties. Boston Beer shall indemnify, defend and hold CBC
harmless from any and all liabilities and claims (including attorney fees and
costs) arising out of or relating to a breach of any of the foregoing express
warranties.

(f) Boston Beer retains all rights to the Intellectual Property and all goodwill
accruing as a result of any production Products by CBC as brewer of record.

 

- 4 -



--------------------------------------------------------------------------------

5. Storage. Section 11 of the Agreement, as amended by the First Amendment, is
hereby deleted in its entirety and replaced with the following:

11. Storage. The Fee shall include storage of reasonable quantities of packaged
Products up to a maximum of 250,000 cases, 5,000 kegs and 7,600 bbls of neutral
malt base (NMB)/sugar base (GFB) at the Latrobe Brewery for the first ninety
(90) days. City Brewing also agrees to commit to provide storage capacity for
Boston Beer at its Memphis Brewery of up to a maximum of 250,000 cases of
Products; provided that Boston Beer shall pay standard warehouse fees to use
such storage capacity after the first thirty (30) days. City Brewing also agrees
to offer warehouse storage of Products at the La Crosse Brewery, subject to
standard warehouse fees.

6. Electronic Data Interchange. CBC and Boston Beer will work together to
develop a mutually agreeable Electronic Data Interchange (EDI) plan compatible
with CBC’s current electronic data (ED) platform and at no additional expense to
CBC, for the purpose of establishing electronic communication between Boston
Beer and CBC on the following data points: raw materials, packaging material,
finished goods inventory, outbound orders, and outbound shipments.

7. Exhibits and Schedules. Exhibits A, B and C to the Agreement are hereby
updated, amended and superseded in their entirety by the Exhibits A, B and C
attached to this Amendment, together with attached schedules reflecting
warehouse storage and handling fees, each of which is incorporated into the
Agreement hereby.

8. Agency. CBC and Boston Beer understand and agree that neither Party is, by
virtue of this Agreement or anything contained herein, including CBC affixing to
any Product and/or registering the name of “The Boston Beer Company,” “Boston
Beer Company,” “Twisted Tea Brewing Company”, “Angry Orchard Cider Company LLC”,
or “Hard Seltzer Beverage Company LLC” constituted or appointed the agent of the
other Party for any purpose whatsoever, nor shall anything herein contained be
deemed or construed as granting Boston Beer or CBC any right or authority to
assume or to create any obligation or responsibility, express or implied, for or
on behalf of or in the name of the other, or to bind the other in any manner or
way whatsoever.

9. Successors and Assigns. The Agreement, as amended, shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

10. Execution in Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same document.

11. Amendments. No amendment, change, or modification of any of the terms,
provisions or conditions of this Amendment shall be effective unless made in
writing and signed or initialed on behalf of the parties hereto by their duly
authorized representatives.

12. Merger; Separability. This Amendment terminates and supersedes all prior
formal or informal understandings among the Parties with respect to the subject
matter contained herein. Should any provision or provisions of this Amendment be
deemed ineffective or void for any reason whatsoever, such provision or
provisions shall be deemed separable and shall not affect the validity of any
other provision.

 

- 5 -



--------------------------------------------------------------------------------

13. Confidentiality. The Parties agree that, except as they shall otherwise
mutually determine from time to time, the terms of this Amendment and any
notices given hereunder or other communications with respect to the substance of
the relationship between them shall be maintained in confidence; provided that
each Party shall be permitted to make such disclosures of confidential
information to such courts and other public or governmental agencies as their
counsel shall deem necessary to maintain compliance with and to prevent
violation of applicable federal or state laws.

14. Notices. All notices required herein shall be given by certified mail,
return receipt requested, or by overnight courier service, to the following
addresses (unless change thereof—has previously been given to the party giving
notice) and shall be deemed effective when received:

If to Boston Beer:

David A. Burwick, President and CEO

Boston Beer Corporation

One Design Center Place, Suite 850

Boston, MA 02210

with a copy to:

Legal Department

Boston Beer Corporation

One Design Center Place, Suite 850

Boston, MA 02210

If to CBC or City Brewing:

Ross Sannes, Vice President of Business Development/Operations

CBC Latrobe Acquisition, LLC

925 South Third Street

La Crosse, WI 54601

With a copy to:

Andrew R. Bosshard, Esq.

Bosshard Parke Ltd.

750 Third Street North, Suite A

La Crosse, WI 54601

With a copy to:

Gregory Inda, CFO

City Brewing Company, LLC

925 South Third Street

La Crosse, WI 54601

 

- 6 -



--------------------------------------------------------------------------------

15. Interpretation. Except as set forth herein, the Agreement remains unmodified
and in full force and effect. In the event of any inconsistency between the
provisions of the Agreement and this Amendment, the terms of this Amendment
shall control.

[SIGNATURE PAGE FOLLOWS]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CBC and Boston Beer have executed this Agreement as of the
date first above written.

 

CBC LATROBE ACQUISITION, LLC By:  

/s/ George Parke III

  George Parke III, President/CEO

AMERICAN CRAFT BREWERY LLC,  successor-in-interest

to BOSTON BEER CORPORATION

By:  

/s/ David A. Burwick

  David A. Burwick, President and CEO

City Brewing enters into this Amendment solely for purposes of reaffirming the
guaranty set forth in Section 33 of the Agreement.

 

CITY BREWING COMPANY, LLC, Guarantor By:  

/s/ George Parke III

  George Parke III, President/CEO

 

- 8 -



--------------------------------------------------------------------------------

Exhibits

[ATTACH EXHIBIT A (Products), EXHIBIT B (Boston Beer Pricing and Warehouse
Storage and Handling Fees), and EXHIBIT C (Schedule of Trademarks)]

[ATTACH EXHIBIT 3(d) – Example of a Monthly BBC Production Order]

 

- 9 -



--------------------------------------------------------------------------------

Exhibit A

Products

Beer

Samuel Adams Boston Lager®

Sam Adams Light®

Samuel Adams® Cold Snap

Samuel Adams® Summer Ale

Samuel Adams® OctoberFest

Samuel Adams® Winter Lager

FMB

Twisted Tea®

Twisted Tea® Raspberry

Twisted Tea® Peach

Twisted Tea® Half Hard Iced Tea and Half Hard Lemonade

Twisted Tea® Light

Hard Seltzer

Truly Spiked & Sparkling® Colima Lime

Truly Spiked & Sparkling® Wild Berry

Truly Spiked & Sparkling® Grapefruit & Pomelo

Truly Spiked & Sparkling® Sicilian Blood Orange

Truly Spiked & Sparkling® Raspberry Lime

Truly Spiked & Sparkling® Acai & Blueberry

Truly Spiked & Sparkling® Pomegranate

Truly Spiked & Sparkling® Lemon & Yuzu

Cider

Angry Orchard® Crisp Apple

Angry Orchard® Rose

and any substitutions therefor and such other alcoholic beverages as may be
requested by Boston Beer from time to time and subject to approval by CBC, which
approval will not be unreasonably withheld.

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT B

Packaged Units

 

Boston Beer Pricing - Latrobe

   2018 Pricing  

G2412

   24 pack glass loose    $  1.64  

G241246

   6 pack glass    $ 1.64  

G2412212

   12 pack glass 2/12 tray    $ 1.71  

K1.2

   half barrel    $ 8.84  

K1.4

   quarter barrel    $ 7.26  

K1.6

   sixth barrel    $ 6.63  

C2412212r

   12oz 12 pack fiber wrap can (FMB)    $ 1.67  

C1224r

   24oz 12 pack can (FMB)    $ 1.86  

C241646r

   16oz 24 pack hi-cone can (FMB)    $ 1.73  

C1812r

   12oz 18 pack can (FMB)    $ 1.60  

C241246wr

   12oz 6 pack can fiber wrap (FMB)    $ 2.08  

C241246r

   12oz 6 pack can (hi-cone) (FMB)    $ 1.91  

G241246

   Twisted Tea 6 pack glass    $ 1.43  

G2412212

   Twisted Tea 12 pack glass    $ 1.46  

C241646r

   16oz 24 pack hi-cone can (cider)    $ 1.90  

C2412212r

   12oz 12 pack can fiber wrap (cider)    $ 1.80  

G2412212r

   12oz 12 pack glass 2/12 tray (cider)    $ 2.04  

G241246r

   12oz 6 pack glass (cider)    $ 2.04             2019 Pricing  

C2412sr

   12oz sleek can loose    $ 2.00  

C241246srw

   12oz sleek can 6pk fiber    $ 2.18  

Boston Beer Pricing - Memphis

   2018 Pricing  

C2412sr

   12oz sleek can loose    $ 2.13  

C241246srw

   12oz sleek can 6pk fiber    $ 2.31  

Variety Pack

   12oz sleek can 2/12pk 4 Flavor    $ 1.23  

Boston Beer Pricing - La Crosse

   2018 Pricing  

C241246

   6 pack cans fiber wrap    $ 1.82  

C2412212

   12 pack cans fiber wrap    $ 1.82  

G2412

   24 pack glass loose    $ 2.12  

G241246

   6 pack glass    $ 2.12  

G2412212

  

12 pack glass 2/12 tray

    (including $.10 royalty)

   $ 2.20  

K1.2

   half barrel    $  12.33  

K1.6

   sixth barrel    $ 7.46  

C1224

   12 pack cans, 24oz    $ 2.03  

C2412sr

   12oz sleek can loose    $ 2.13  

C241246srw

   12oz sleek can 6pk fiber    $ 2.31  

 

*

All pricing subject to annual PPI adjustments    

 

*

Pricing Matrix is pack fee only.     

 

*

All Federal and State Taxes are the responsibility of BBC    

 

*

All Packaging Materials supplied by CBC are the responsibility to be paid by BBC

 

*

All Ingredients supplied by CBC are the responsibility to be paid by BBC

 

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT B

Latrobe Warehouse Storage & Handling Fees

All Fees Invoiced at Month End Unless Otherwise Noted

 

     First
Month
Storage
Charge      +31
days      +61
days      +91
days      In / Out
Handling
Fee      Truck
Cross
Dock
Charge
for Inter
Plant
Transfer      Truck
Cross
Dock
Charge
per Pallet -
non City
Production      Special
Handling &
Storage
Charge per
Pallet per
Day      Cans Full
Good
Destruction
Fee / case      Glass Full
Good
Destruction
Fee / case      Keg Full
Good
Destruction
Fee / keg      Liquid
Destruction
Fee / bbl *      No
Show
Charge      Multi
Stop
Fee      Dunnage
Air Bag      Dunnage
Filler
Pad      Case
Pallet
Deposit      Keg
Pallet
Deposit     

Other

Boston Beer

   $  —        $  —        $  —        $  7.50      $  3.50      $  6.00      $
 —        $  0.322580      $  2.50      $  2.50      $  5.00      $  7.50     
      $  20.00      $  8.00            250,000 cases 5000 kegs max storage      
                                                  
7600 bbls of bulk NMB/GFB max storage

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT B

La Crosse Warehouse Storage & Handling Fees

All Fees Invoiced at Month End Unless Otherwise Noted

 

     First
Month
Storage
Charge      +31
days      +61
days      +91
days      Plant to
DC In/
Out
Handling
Fee      Bonsack
Transfer
from
Plant to
DC      Bonsack
Transfer
from
Plant to
82      Truck
Cross
Dock
Charge
per
Pallet -
Inter
Plant
Transfer      Truck
Cross
Dock
Charge
per Pallet -
Non City
Production      Rail
Car
Loading
Fee /
Rail
Car      Cans Full
Good
Destruction
Fee / case      Glass Full
Good
Destruction
Fee / case      Keg Full
Destruction
Fee/Keg      Liquid
Destruction
Fee / bbl *      No
Show
Charge      Multi
Stop
Fee      Dunnage
Air Bag      Dunnage
Filler
Pad     

Other

Boston Beer

   $  4.25      $  5.00      $  7.00      $  10.00      $  —        $  75.00  
   $  —        $  2.50      $  5.00         $  1.00      $  2.50      $  5.00  
   $  7.50      $  150.00      $  50.00      $  20.00      $  7.05     

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT B

Memphis Warehouse Storage & Handling Fees

All Fees Invoiced at Month End Unless Otherwise Noted

 

     First
Month
Storage
Charge      +31
Days      +61
Days      +91
Days      Monthly
Storage
Rate for
Non City
Production      Speial
Handling
Fee      Truck
Cross
Dock
Charge
for Inter
Plant
Transfer      Truck
Cross
Dock
Charge
per Pallet -
non City
Production      Rail
Dock
Charge
per Rail
Shipment
*      Monthly
cooler
warehouse
fee      Cans Full
Good
Destruction
Fee per
Case      Glass Full
Good
Destruction
Fee per
Case      Kegs Full
Good
Destruction
Fee per
Keg      Liquid
Destruction
Fee / Bbl
****      No
Show
Charge      Multi
Stop
Fees      Dunnage—Air
Bags      Dunnage—Filler
Pads     

Other

Boston Beer Company

   $  —        $  5.00      $  7.00      $  10.00      $  10.00            $
 5.50            $  1.75      $  2.50         $  7.50      $  150.00      $
 50.00      $  20.00      $  8.00      250,000 Cases Max Storage

 

- 14 -



--------------------------------------------------------------------------------

Exhibit C

Schedule of Trademarks

 

Trademark

   Registration No.     

Date of Issuance

Sam Adams ®

     1,987,061      July 16, 1996

Sam Adams ® (Stylized)

     2,054,509      April 22, 1997

Samuel Adams ®

     1,987,062      July 16, 1996

Samuel Adams Portrait Logo

     2,402,492      November 7, 2000

Samuel Adams Shield Logo

     5,376,175      January 9, 2018

Samuel Adams Boston Lager ®

     1,522,026      January 24, 1989

Sam Adams Light ®

     2,597,646      July 23, 2002

Twisted Tea ®

     2,574,263      May 28, 2002

Twisted Tea Brewing Company ®

     4,268,704      January 1, 2013

Twisted Tea Sun Logo

     3,205,325      February 6, 2007

Angry Orchard ®

     4,111,177      March 13, 2012

Angry Orchard Tree Logo

     4,194,734      August 21, 2012

Truly Spiked & Sparkling ®

     5,210,329      May 23, 2017

 

- 15 -



--------------------------------------------------------------------------------

Section 3 (d) Attachment

Example of a Monthly Boston Beer Production Order

Actual Order for Latrobe Brewery from Boston Beer

 

Package    Cases    Bbls    Production Line   

 

  

 

  

 

Twisted Tea 24/12oz standard Can 2/12pk w/tray

  

551,111

   40,000    L12

Twisted Tea 12/24oz Can LP tray w/shrink

  

482,222

   35,000    L24

Truly 24/12oz Sleek LP tray w/shrink

  

1,102,222

   80,000    L12

Truly 24/12oz Sleek 4/6pk w/tray

  

275,556

   20,000    L12   

 

  

 

  

Total Example of a Monthly Order

  

2,411,111

   175,000   

Acceptable Scheduling by CBC    

 

Latrobe    Package    Cases    Bbls    Production Line      

 

  

 

  

 

  

Twisted Tea 24/12oz standard Can 2/12pk w/tray

  

551,111

   40,000    L12   

Twisted Tea 12/24oz Can LP tray w/shrink

  

482,222

   35,000    L24   

Truly 24/12oz Sleek LP tray w/shrink

  

275,556

   20,000    L12   

Truly 24/12oz Sleek 4/6pk w/tray

  

275,556

   20,000    L12      

 

  

 

             1,584,444    115,000        

* Total L12 Scheduled for the month (at 80,000 bbl max)

  

80,000

      Memphis    Package    Cases    Bbls    Production Line      

 

  

 

  

 

  

Truly 24/12oz Sleek LP tray w/shrink

  

620,000

   45,000    C2/C3 La Crosse    Package    Cases    Bbls    Production Line   
  

 

  

 

  

 

  

Truly 24/12oz Sleek LP tray w/shrink

  

206,667

   15,000    L5

 

- 16 -